TATUM, Judge,
concurring.
I concur that it was error for the trial judge to accept Sexton’s guilty plea and statement of fact in the presence of the jury. I also think that it was error when the trial judge refused to permit the defendant to cross-examine the State’s witness with the previous statement.
I do not think that it was error for the trial judge to permit the defendant to go to trial without a lawyer. As noted in the main opinion, the trial judge warned the defendant of the consequences of self-representation. The defendant did not claim to be an indigent; the record suggests that he was not. The only reason that the defendant did not have counsel was his refusal to employ counsel. I do not understand that the trial judge is required to appoint an attorney for a non-indigent defendant who has had ample time in which to retain an attorney.
I think that the defendant waived error when he failed to object to the State’s argument concerning the armed robbery conviction in Kentucky.
I concur in the result.